DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 21-31, 33, 37 and 41-44 are pending with claims 21-30 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/2/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/19/2022.
WITHDRAWN REJECTIONS
All rejections of record, except for those discussed below, in the Office Action mailed 4/2/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/19/2022.
REPEATED/NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 31, 33, 37 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the amount and nature of the edible aqueous liquid that provides for “a viscosity between 1,000 and 50,000 cP”.
Claim 31 states “a) mixing between 0.1 and 35% by weight of the composition of a thermally inhibited waxy cassava starch having with an edible aqueous liquid”.  If the amount of “thermally inhibited waxy cassava starch” is 0.1% and the edible aqueous liquid is water with a viscosity of 1 cP then it is impossible to provide a composition with “a viscosity between 1,000 and 50,000 cP”.  This composition is essentially water with a trace of another ingredient.
 It is essential for the claim to precisely state the amount and nature of the edible aqueous liquid.
The phrase “the composition” in Claim 31, line 2 is vague and indefinite as it is unclear whether the composition is referring to the “edible composition” in line 1 or is it referring to the mixture of starch and liquid per line 3 or the starch of line 3.  It appears impossible for it to refer to the composition of line 1 as this is the final composition.   The “final composition” cannot be mixed with other ingredients to produce the “final composition”.  The “final composition” would be both less than the “final composition” and the “final composition” at the same time which is impossible.  If is refers to the mixture or starch per line 3 then a proper antecedent basis is missing as it is not described as a composition.
The phrase “starch having with an aqueous liquid” in Claim 31, line 3 is vague and indefinite as the term “having” does not make sense.
The phrase “wherein the composition has a viscosity between 1,000 and 50,000 cP” in Claim 31, line 7 is vague and indefinite as it unclear whether the viscosity of between 1,000 and 50,000 cP is measured at any specific temperature like -10 oC, 0 oC, 100 oC, 200 oC.  The claimed viscosity appears impossible if it is a frozen solid at -10 oC or is boiling, however, the claims do not provide a temperature.  It was very well known in the art that a solid or gas have different viscosities than liquids.
The phrase “mixing … composition … starch … edible aqueous liquid … wherein the composition has a viscosity between 1,000 and 50,000 cP” in Claim 31, line 7 is vague and indefinite as it unclear whether the viscosity of between 1,000 and 50,000 cP is present no matter what is the edible aqueous liquid.  Furthermore, it is vague and indefinite and unclear if the edible aqueous liquid is 99.9% by weight of the composition or 0.0001% of the composition as the claim does not precisely state what is the edible aqueous liquid or how much may be present as the language in the claim is open and does not state whether starch is present after cooking and possibly subject to a reaction with an unidentified edible aqueous liquid.
The phrase “… edible composition … a) mixing … b) cooking … c) subjecting …” in Claim 31, lines 1-9 is vague and indefinite as it is unclear if starch or anything specific is required for the produced edible composition as only as little 0. 1% of the starch is mixed with other ingredients and subject to cooking and homogenization.  It is unclear if this starch has reacted to form a material other than starch or is destroyed during cooking and/or homogenization or if such a small amount is even detectable.  The claim does not specify any specific ingredient in the produced “edible composition”.
The phrase “wherein the thermally inhibited waxy cassava starch has a peak viscosity of between 100 and 500 Brabender Units (“BU”)” in Claim 31, lines 8-9 is vague and indefinite as it is unclear whether this viscosity is before adding to the edible aqueous liquid, as part of the edible aqueous liquid or at some other time.  If this viscosity is measured in the final edible composition then it is unclear how this is possible as the claim does not appear to state the final edible composition includes thermally inhibited waxy cassava starch but rather subject to mixing and cooking.
The phrase “% starch damage of between 2% and 4%” in Claim 33, line 2 is vague and indefinite as it is unclear what has this claimed percentage.  It is unclear whether this % is by weight or by volume or a measurement on an analytical curve or something else.  Furthermore, it is unclear how one can determine the difference between starch that is damaged and not damaged.  It is unclear if starch that is damaged is still “starch” and called “damaged starch” or is it a different chemical structure like “water” and “carbon dioxide” or precisely what.
On page 14 of Applicant’s Paper filed 7/19/2022 Applicant refers to paragraph [0088] of the Specification for guidance on “starch damage”, however, nowhere within this paragraph does it state the 2% is by weight or the 2% is by volume or anything specific.  This paragraph does not describe how this 2% was derived.  There are not any examples in the Specification explaining how a particular composition of 2% was derived but rather just concludes.
The phrase “wherein the thermally inhibited waxy cassava starch has a peak viscosity of 100 and 200 BU” in Claim 41, line 2 is vague and indefinite as it is unclear whether the starch has 2 peak viscosity or does Applicant intend to further limit the range of 100-500 BU in amended Claim 31.
The phrase “wherein the thermally inhibited waxy cassava starch is used in an amount between 1% and 10% (wt.%) of the composition” in Claim 42 is vague and indefinite as it is unclear whether the “composition” is intended to refer back to the “edible composition” per Claim 31, line 1 or to the “composition” per Claim 31, line 2.  As discussed above the two compositions discussed in Claim 31 do not appear to be the same compositions as the “edible composition” is the final composition produced per the method while the composition per line 2 appears to refer to a different composition.
Furthermore, it is unclear whether the “used” language refers to starch being part of the final “edible composition” or something else.  The “used” language appears to infer it is an intermediary material or “used” like a spoon for stirring.
The phrase “wherein the thermally inhibited waxy cassava starch is used in an amount between 1% and 3% (wt.%) of the composition” in Claim 43 is vague and indefinite as it is unclear whether the “composition” is intended to refer back to the “edible composition” per Claim 31, line 1 or to the “composition” per Claim 31, line 2.  As discussed above the two compositions discussed in Claim 31 do not appear to be the same compositions as the “edible composition” is the final composition produced per the method while the composition per line 2 appears to refer to a different composition.
Furthermore, it is unclear whether the “used” language refers to starch being part of the final “edible composition” or something else.  The “used” language appears to infer it is an intermediary material or “used” like a spoon for stirring.
The phrase “wherein the composition has a pH between 4 and 5” in Claim 44 is vague and indefinite as it is unclear whether the “composition” is intended to refer back to the “edible composition” per Claim 31, line 1 or to the “composition” per Claim 31, line 2.  As discussed above the two compositions discussed in Claim 31 do not appear to be the same compositions as the “edible composition” is the final composition produced per the method while the composition per line 2 appears to refer to a different composition.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 14 of Applicant’s Paper filed 7/19/2022.) regarding how the starch damage is calculated and Applicant’s reference to paragraph [0088] of the Specification, it is noted that said arguments are not persuasive.
As discussed above, it is unclear whether this % is by weight or by volume or a measurement on an analytical curve or something else.  Furthermore, it is unclear how one can determine the difference between starch that is damaged and not damaged.  It is unclear if starch that is damaged is still “starch” and called “damaged starch” or is it a different chemical structure like “water” and “carbon dioxide” or precisely what.
In Applicant’s Paper filed 7/19/2022 Applicant refers to paragraph [0088] of the Specification for guidance on “starch damage”, however, nowhere within this paragraph does it state the 2% is by weight or the 2% is by volume or anything specific.  This paragraph does not describe how this 2% was derived.  There are not any examples in the Specification explaining how a particular composition of 2% was derived but rather appears to just set for a conclusion.
Applicant is advised to precisely claim Applicant’s invention.
Claim 31 is interpreted as being a method for producing an “edible composition” wherein the produced composition does not include any precise ingredients.
The limitations of the amended claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
July 21, 2022